OPINION.
Ivins :
The taxpayer has misunderstood the situation. The practice in the Income Tax Unit, in some cases at least, is as follows: When the unit comes to the conclusion that a deficiency should be determined, before actually determining that deficiency, it sends the taxpayer a letter giving him an opportunity (usually 30 days) in which to show cause why a deficiency should not be determined. Thereafter, if the taxpayer does not satisfy the unit that the deficiency should not be determined, a determination is made and a registered letter sent to the taxpayer advising him of the determination and of his right to appeal to the Board of Tax Appeals within 60 days. Until the determination is so made and the so-called 60-day letter sent, the taxpayer is entitled to no appeal to this Board, since there is no determination of the Commissioner that can be reviewed. In the case at bar, the taxpayer received one of the preliminary letters from the unit giving him an opportunity to show cause, but no letter of determination had been sent up to the time the appeal was filed. The petition must, therefore, be dismissed.